 
   

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff,
v. 2:20-CR-136-Z-BR-(20)
JOE MONROE
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 7, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (‘Report and Recommendation”) in the above referenced cause.
Defendant Joe Monroe filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual
Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Joe Monroe was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Joe Monroe; and ADJUDGES Defendant Joe Monroe guilty of Count Twenty
of the Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, June 3, 2021.

 

MAZTHEW J. IKACSMARYK
TED STATES DISTRICT JUDGE

 
